                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


KIMBERLY SHREVE, also known as    )
Kimberly Ann Shreve               )
                    Plaintiff,    )
                                  )
v.                                )                 JUDGMENT
                                  )
                                  )                 No. 5:19-CV-178-FL
OFFICER LIMPERT, OFFICER          )
HOWELL, OFFICER WOLFE, OFFICER )
LOCKHART, OFFICER DAVIDSON,       )
OFFICER MEYERS, B. JONES, R.M.    )
PARRISH, G. JENKINS, A.S. ODETTE, )
B. SCIOLI, OFFICER LAYMAN, L.M.   )
BUTCHER, B.H. WINSTON, OFFICER    )
FRISBEE, OFFICER MCLEOD,          )
OFFICER POWELL, OFFICER G.S.      )
MARLO, OFFICER ASATO, OFFICER     )
PETERSEN, OFFICER DUFAULT,        )
OFFICER DAVIS, OFFICER MORGAN, )
J.R. MARX, OFFICER BRUNO,         )
OFFICER SINGLETARY, S.M.          )
INGERSOLL, J.B. WIGGS, OFFICER    )
MICHAEL, T.K. CARROLL, B.M.       )
STEPHENSON, J.R. CRITCHER,        )
OFFICER WINKLE, and R.D. PARROTT, )
                  Defendants.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss, plaintiff’s motion to amend, plaintiff’s motion
to appoint counsel and defendants’ motion for clarification.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders
entered November 15, 2019 and January 22, 2020, and for the reasons set forth more specifically
therein, defendants’ motions to dismiss for failure to state a claim are GRANTED, plaintiff’s
motion to amend complaint and motion to appoint counsel are DENIED, defendants’ motion for
clarification is denied as moot. This case is DISMISSED without prejudice.
This Judgment Filed and Entered on January 22, 2020, and Copies To:
Kimberly Shreve (via US mail) 5813 Oak Forest Drive, Raleigh, NC 27616
Andrew Joseph Seymour (via CM/ECF Notice of Electronic Filing)
Dan McCord Hartzog, Jr. (via CM/ECF Notice of Electronic Filing)
Nora F. Sullivan (via CM/ECF Notice of Electronic Filing)
James P. Cauley, III (via CM/ECF Notice of Electronic Filing)

January 22, 2020                  PETER A. MOORE, JR., CLERK

                                    /s/ Sandra K. Collins
                                  (By) Sandra K. Collins, Deputy Clerk
